COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00369-CR
                               NO. 02-17-00370-CR


GABRIEL P. SALAS                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE

                                     ------------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                TRIAL COURT NO. 1513701D, 1489242D

                                     ------------

                                     ORDER

                                     ------------

      We have considered the “Motion to Extend Time to File Pro se Response”

filed by appellant Gabriel P. Salas, pro se.

      The motion is GRANTED. The appellant’s pro se response is ordered due

in this court Friday, January 12, 2018.

      The clerk of this court is directed to transmit a copy of this order to the

appellant and attorneys of record.

      DATED December 21, 2017.

                                                    PER CURIAM